DISSENTING OPINION.
I do not concur with the majority opinion, but dissent therefrom for the following reasons:
1. The "continuing power" conferred upon the Industrial Board by section 45 of the Workmen's Compensation Act (Sec. 40-1410, Burns 1933) is limited to power to "make such modification or change in the award ending, lessening, continuing or extendingthe payments previously awarded"; it does not include continuing power to fix the amount of the doctor bill which an employee's doctor may recover from the employer.
2. Said section of the Workmen's Compensation Act gives the Industrial Board such continuing power "upon its own motion or upon the application of either party"; it does not give the Industrial Board such power upon the application of the employee's doctor.
3. Said section gives the Industrial Board such continuing power "upon its own motion or upon the application of either party on account of a change in conditions." The application on which the instant award was made did not allege a "change in conditions."
4. Appellee's claim for medical services rendered to appellant's employee, if any as against appellant, was barred by section 24 of the Workmen's Compensation Act (Sec. 40-1224, Burns 1933) because it was not filed within two years after the injury.
Bridwell, J., concurs in the above. *Page 548